Citation Nr: 1706177	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-39 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from January 1953 to December 1956.  This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1.  Hearing loss cannot be reasonably disassociated with the Veteran's active duty service.

2.  Tinnitus cannot be reasonably disassociated with the Veteran's active duty service.


CONCLUSION OF LAW

1.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran claims that his hearing loss and tinnitus is a result of his inservice noise exposure.  An April 2013 examination diagnosed bilateral hearing loss.  Tinnitus is recognized as being capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran reported during the July 2012 and April 2013 VA examinations that he had recurrent tinnitus.  Therefore, the first requirement for service connection for these claims, the existence of a current disability, is met.

The Veteran was an airman and his military occupational specialties during service included jet mechanic, aircraft mechanic, and aerial still photographer while assigned to photo flights.  The Veteran reported having noise exposure during service and that he was unable to wear proper ear protection during the cold weather months from September to May as temperatures were so cold that it would freeze to his skin.  The Board finds that the Veteran's report of noise exposure is credible and consistent with the circumstances of his service, as indicated in official military records.  See 38 U.S.C.A. § 1154(a) (West 2014).  As such, the Board finds that the Veteran experienced exposure to loud noise in service.  The Veteran also reported during the August 2014 hearing before the Board that he flew in non-pressurized airplanes and had to hold his nose and blow to equalize the pressure when landing.  

Service treatment records are silent for any complaints of tinnitus or hearing loss.  The Veteran was only given a whisper voice test on entrance and separation.  The Veteran underwent audiological testing in September 1955, which showed some hearing loss.  The audiometric findings were as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
5 (15)

10 (15)
LEFT
5 (20)
10 (20)
5 (15)

0 (5)

(Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

Less than two months following service, the Veteran submitted a claim for a hearing disorder of the right ear in February 1957.  He stated that he had no treatment during service, but the disorder had been bothering him since approximately September 1955.  He also stated that he was examined by a doctor at Boston University in January 1957 and was advised to have the ear checked.  

In May 1957, the Veteran underwent a VA examination for a history of complaints of deafness beginning in 1955 and current complaints of deafness and pressure.  He was found to have normal hearing in both ears.  The audiometric findings were as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
10 (20)

5 (10)
LEFT
5 (20)
5 (15)
-5 (5)

0 (5)

(Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

During VA treatment in July 2001, longstanding right tympanic membrane perforation and chronic drainage was noted and the Veteran reported occasional tinnitus in the right ear.  The audiometric findings were as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
50
40
40
45
45
LEFT
20
25
25
20
25

Speech recognition results were 96 percent in the right ear and 100 percent in the left ear.  In January 2003, it was reported that the Veteran was treated for right ear discharge and perforation that dated to flying in a DC 3 while in service, which was noted as probably the original cause.  

The Veteran was diagnosed with hearing loss and tinnitus during a VA examination in December 2007.  The examiner opined that since hearing was normal at separation, it was "less likely than not" related to an occurrence during military service.  It was also "less likely" that the tinnitus was secondary to acoustic trauma and more likely secondary to the perforation in the right ear since the tinnitus is right-sided.  

During VA treatment in December 2011, the Veteran complained of worsening tinnitus, which he had for 40 years.  

In a July 2012 VA examination, the examiner noted that the Veteran was regularly exposed to sounds from aircraft engines during service, with use of hearing protection only during the summer months.  There was no post-military occupational or recreational noise exposure reported.  The audiometric findings were as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
40
45
40
40
45
LEFT
20
20
25
25
35

He also had speech recognition results of 96 percent in the right ear and 98 percent in the left ear.  The Veteran's tinnitus, which was in the right ear, was found to not be related to service.  The examiner stated that the Veteran reported current tinnitus as lasting less than 20 seconds, which is more consistent with transient ear noises rather than pathologic tinnitus.  Tinnitus due to noise exposure or acoustic trauma is known to have a noticeable onset immediately or soon following the incident; however, the Veteran was non-specific with the onset and could not make an association; therefore, the examiner opined that tinnitus was not caused by combat noise exposure.  Regarding the Veteran's hearing loss, the examiner stated that it was not related to service and explained that as frequency specific hearing tests using calibrated audiometrics were not available at separation, associated cause (military or presbycusis) could not be established.

In an October 2012 VA treatment note, an ear, nose and throat (ENT) specialist provided an opinion that it was "likely (at least 50 percent or greater)" that the Veteran's hearing loss including tympanic perforation was the result of flying in C-47 aircraft while in the service.

During the April 2013 VA examination, the Veteran stated that he first noticed tinnitus when he first started school around 1957.  Noise exposure was noted during military service from aircrafts, with no use of hearing protection.  Pre-military and post-military noise exposure was denied.  The audiometric findings were as follows:






HERTZ

500
1000
2000
3000
4000
RIGHT
75
55
55
50
35
LEFT
20
20
30
35
35

He also had speech recognition results of 94 percent in the right ear and 96 percent in the left ear.  The examiner opined that hearing loss was "not at least as likely as not" caused by or a result of an event in military service.  The examiner explained that the Veteran's post-service calibrated audiometrics in May 1957 indicated that his hearing was within normal limits for both ears.  Although the Veteran had high frequency sensorineural hearing loss, the Institute of Medicine concluded that based on current knowledge of cochlear physiology, there was no sufficient basis for the existence of delayed-onset hearing loss.  The examiner also opined that the Veteran's tinnitus was "less likely than not" caused by or a result of military noise exposure as tinnitus due to noise exposure or acoustic trauma is known to have a noticeable onset immediately or soon following the incident and the Veteran reported onset of tinnitus beyond military service.

In a letter dated August 2014, the Veteran's private hearing instrument specialist stated that the Veteran had sensorineural moderate to severe hearing impairment in his left ear and conductive severe hearing loss in the right ear, which was "more likely than not" incurred while in the military.  

During the August 2014 hearing before the Board, the Veteran stated that he noticed that he had trouble hearing and buzzing shortly after discharge in 1957, but did not know what it was and could not differentiate between the buzzing and the hearing problems.  

The Board finds that service connection in this case is warranted for tinnitus.  As previously stated, tinnitus is recognized as being capable of lay observation.  See Charles, 16 Vet. App. at 374.  The VA examiners have opined that the Veteran's tinnitus was not caused by or a result of military noise exposure; however, adequate underlying rationale was not provided as to how the conclusions were reached for any of the opinions and the examiners failed to consider whether the Veteran's perforated tympanic membrane, which has been related to the cause of the Veteran's tinnitus, was related to service.  Moreover, the Veteran was exposed to acoustic trauma in service and stated that he noticed tinnitus less than two months after service.  Also, the Veteran's tinnitus has been related to his perforated right tympanic membrane by the December 2007 VA examiner, and his perforated membrane has been found to be related to service during January 2003 VA treatment and by the VA ENT specialist in October 2012.  As the Veteran was exposed to acoustic trauma in service, noticed tinnitus immediately following service.  His statements are found to be competent and credible, and with the medical evidence relating his tinnitus to his perforated right tympanic membrane that originated during service, the Board finds that after resolving the benefit of the doubt in favor of the Veteran, the current tinnitus cannot be reasonably disassociated with his military service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, service connection for tinnitus is warranted.  

Regarding the issue of hearing loss, given the evidence set forth above, service connection is warranted.  In-service noise exposure is established based on the circumstances of the Veteran's service.  The December 2007 and July 2012 VA examiners did not provide rationale for the opinions provided.  The April 2013 VA examiner stated that the May 1957 examination indicated that his hearing was within normal limits for both ears and there was no sufficient basis for the existence of delayed-onset hearing loss according to the Institute of Medicine; however, the examiner did not consider that the Veteran's complaints of hearing problems at the time of the May 1957 examination immediately following service and stated that hearing problems began during service in his February 1957 claim.  The Veteran's private hearing instrument specialist and the VA ENT specialist both attributed the Veteran's hearing loss to service, but did not provide rationale for their opinions.  In light of the differing medical evidence, including the Veteran's noise exposure, the Board finds the evidence for and against finding of the onset of hearing loss during service is at least in equipoise and the current hearing loss cannot be reasonably disassociated with his military service.  Therefore, after resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for hearing loss is also warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


